UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1530



BARBARA J. NEWSOME-BALTROP,

                                              Plaintiff - Appellant,

          versus

PAYCO AMERICAN     CORPORATION;   FM   SERVICES
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-95-978-A)


Submitted:   December 10, 1996            Decided:   January 16, 1997


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Barbara J. Newsome-Baltrop, Appellant Pro Se. Nancy Lang Lowndes,
BUTLER, MACON, WILLIAMS, PANTELE & LOWNDES, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara J. Newsome-Baltrop appeals the district court's order

granting summary judgment to Defendants in this employment dis-

crimination action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Newsome-Baltrop v.
Payco American Corp., No. CA-95-978-A (E.D. Va. Feb. 14, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2